           Case 1:19-cv-01727-JLT Document 21 Filed 10/20/20 Page 1 of 1


1
2
3

4
5
6

7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11   LY THI TRAN,                                   )   Case No.: 1:19-cv-1727 JLT
                                                    )
12                 Plaintiff,                       )   ORDER AWARDING ATTORNEY’S FEES
                                                    )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                      )   JUSTICE ACT
                                                    )
14   ANDREW SAUL,                                   )   (Doc. 20)
     Commissioner of Social Security,               )
15                                                  )
                   Defendant.                       )
16                                                  )
17          Ly Thi Tran and Andrew Saul, Commissioner of Social Security, stipulated for the payment of
18   attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 20) Subject to
19   the terms of the stipulation, the Court ORDERS:
20          1.     Plaintiff’s request for fees (Doc. 20) is GRANTED; and
21          2.     Fees in the total amount of $1,961.28 are AWARDED to Plaintiff, Ly Thi Tran.
22
23   IT IS SO ORDERED.
24      Dated:     October 19, 2020                           /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
